Merwin, J.,
(concurring.) The cases of Cooman v. Board, 37 Hun, 96, and Woodman v. Goodenough, 18 Abb. Pr. 265, sustain the proposition that the county judge of Chemung county had no jurisdiction to make the order complained of. See, also, Bidd. & B. Supp. Proc. (3d Ed.) 320. The appellant was not a party to the proceeding before that officer, and did not appear therein. The service of notice by the plaintiffs’ attorney could not take the place of a third party order. Besides, a case was not made that justified an order requiring the appellant to pay. It was not shown that he had money in his hands that belonged to the defendant. It may be that he owed the defendant a portion of his legacy, or had in his hands a mortgage from which, *618at some future time, he would have the means to pay the legacy; but that was not enough. Bank v. Pugsley, 47 N. Y. 368. 1 think, therefore, that the order appealed from should be reversed.